         Case 3:18-cv-00618-KAD Document 40 Filed 08/02/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 JOAN M. COCO, as administrator of the            )   3:18-CV-00618 (KAD)
 Estate of Anthony S. Coco,                       )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
 YALE NEW HAVEN HEALTH                            )
 SERVICES CORP., JAMES J. YUN,                    )
 MARK R. SPARAPANI, and UNITED                    )
 STATES OF AMERICA,                               )
                                                  )
        Defendants.                               )   AUGUST 2, 2019

                      ORDER APPROVING PROPOSED SETTLEMENT

Kari A. Dooley, United States District Judge

       Having considered the Motion for Court Approval of Settlement; (ECF Nos. 36, 38); the

merits of the action and the amount of damages proposed as a compromise; see New York State

Estates, Powers and Trusts Law Section 5-4.6; the Court hereby:

             1. Approves and authorizes the settlement of this matter against the United States of
                America for $400,000;

             2. Approves and authorizes the settlement of this matter against Yale-New Haven
                Health Services Corporation for [REDACTED];

             3. Allocates the entire settlement to the wrongful death cause of action;

             4. Approves and authorizes an attorneys’ fee of $100,000 as to the portion of the
                settlement to be paid by the United States of America;

             5. Approves and authorizes an attorneys’ fee of [REDACTED] as to the portion of the
                settlement to be paid by Yale-New Haven Health Services Corporation;

             6. Approves and authorizes disbursements in the amount of $18,817.96 to the law firm
                of Jacobs & Jacobs, LLC; and

             7. Refers the matter to the Fulton County Surrogate’s Court where the estate is
                pending for allocation of the settlement proceeds to the decedent’s distributees.
 Case 3:18-cv-00618-KAD Document 40 Filed 08/02/19 Page 2 of 2




SO ORDERED at Bridgeport, Connecticut, this 2nd day of August 2019.


                                  /s/ Kari A. Dooley
                                 KARI A. DOOLEY
                                 UNITED STATES DISTRICT JUDGE




                                    2
